09-4186-pr
         Colliton v. Donnelly et al.


                                   UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
     ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE
     OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.        WHEN CITING A
     SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
     FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
     PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY
     COUNSEL.

 1            At a stated term of the United States Court of Appeals for
 2       the Second Circuit, held at the Daniel Patrick Moynihan United
 3       States Courthouse, 500 Pearl Street, in the City of New York, on
 4       the 2nd day of November, two thousand ten.
 5
 6       PRESENT:
 7                 DEBRA ANN LIVINGSTON,
 8                 DENNY CHIN,
 9                      Circuit Judges,
10                 DAVID G. LARIMER,*
11                      District Judge.
12       __________________________________________
13
14       James P. Colliton,
15
16                           Plaintiff-Appellant,
17
18                           v.                                  09-4186-pr
19
20       Ann Marie Donnelly, Rachel Lauren
21       Hochhauser, and Robert M. Morgenthau,
22
23                 Defendants-Appellees.
24       __________________________________________
25




                   *
               The Honorable David G. Larimer, District Judge of the
         United States District Court for the Western District of New
         York, sitting by designation.
 1   FOR APPELLANT:       James P. Colliton, pro se, Poughkeepsie, NY.
 2
 3   FOR APPELLEES:       Susan C. Roque, Assistant District Attorney,
 4                        Cyrus R. Vance, Jr., District Attorney, New
 5                        York County, New York, NY.
 6
 7        Appeal from a judgment of the United States District Court

 8   for the Southern District of New York (Kaplan, J.)

 9        UPON DUE CONSIDERATION IT IS HEREBY ORDERED, ADJUDGED, AND

10   DECREED that the judgment of the district court be AFFIRMED.

11        Plaintiff-Appellant James P. Colliton, pro se, appeals the

12   judgment of the district court granting the Defendants-Appellees’

13   Fed. R. Civ. P. 12(b)(6) motion to dismiss his 42 U.S.C. § 1983

14   complaint alleging various constitutional claims arising from his

15   arrest, prosecution, and state court conviction in 2006 and 2007

16   for various charges of sexual misconduct.   Colliton argues that

17   the district court erred by finding his claims barred by Heck v.

18   Humphrey, 512 U.S. 477 (1994), and by collateral estoppel (issue

19   preclusion).   We assume the parties’ familiarity with the

20   underlying facts and procedural history.

21        “We review de novo a district court’s dismissal of a

22   complaint pursuant to Rule 12(b)(6), construing the complaint

23   liberally, accepting all factual allegations in the complaint as

24   true, and drawing all reasonable inferences in the plaintiff’s

25   favor.”   Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d

26   Cir. 2002); see also Miller v. Wolpoff & Abramson, L.L.P., 321

27   F.3d 292, 300 (2d Cir. 2003).   To survive a motion to dismiss


                                      2
 1   under Rule 12(b)(6), the complaint must plead “enough facts to

 2   state a claim to relief that is plausible on its face.”     Bell

 3   Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).     Although all

 4   allegations contained in the complaint are assumed to be true,

 5   this tenet is “inapplicable to legal conclusions.”     Ashcroft v.

 6   Iqbal, 129 S. Ct. 1937, 1949 (2009).   A claim will have “facial

 7   plausibility when the plaintiff pleads factual content that

 8   allows the court to draw the reasonable inference that the

 9   defendant is liable for the misconduct alleged.”     Id.

10        After a thorough review of the record, we conclude that the

11   majority of Colliton’s claims are precluded by his prior state

12   court conviction, while his remaining claims are either

13   insufficiently pleaded or barred by absolute immunity.     See

14   ACEquip Ltd. v. Am. Eng’g Corp., 315 F.3d 151, 155 (2d Cir. 2003)

15   (finding that the Court of Appeals may “affirm the district

16   court’s judgment on any ground appearing in the record, even if

17   the ground is different from the one relied on by the district

18   court”).

19        “The fundamental notion of the doctrine of collateral

20   estoppel, or issue preclusion, is that an issue of law or fact

21   actually litigated and decided by a court of competent

22   jurisdiction in a prior action may not be relitigated in a

23   subsequent suit between the same parties or their privies.”        Ali

24   v. Mukasey, 529 F.3d 478, 489 (2d Cir. 2009) (internal quotations

25   omitted)(emphasis added).   This principle applies to a judgment
                                      3
 1   from a New York state court, to which a federal court must give

 2   “the same preclusive effect as would be given to the judgment

 3   under the law of the State in which the judgment was rendered.”

 4   Johnson v. Watkins, 101 F.3d 792, 794 (2d Cir. 1996).       Under New

 5   York law, because a criminal conviction is considered a valid

 6   final judgment for purposes of issue preclusion, it bars

 7   relitigation of all of the factual issues upon which that

 8   conviction was based.    See Singleton v. City of New York, 632

 9   F.2d 185, 205 (2d Cir. 1980) (citing S.T. Grand, Inc. v. City of

10   New York, 32 N.Y.2d 300, 304-05 (1973)).

11        The majority of Colliton’s claims rely on the presumption

12   that, as a factual matter, he was not guilty of the offenses to

13   which he entered a guilty plea in state court.      But Colliton, who

14   neither appealed his state court conviction nor sought to

15   withdraw his plea, is collaterally estopped from challenging the

16   facts supporting his conviction.       Colliton argues that collateral

17   estoppel is inapplicable to a § 1983 claim where the plaintiff

18   was denied a “full and fair opportunity” to litigate his claims

19   in the earlier action.   Colliton contends that he was denied such

20   an opportunity due to incompetent counsel at his state court

21   proceedings.   This is unavailing.     Colliton, who practiced law at

22   Cravath, Swaine & Moore LLP prior to his disbarment, entered a

23   plea under oath and stated that he understood and knowingly

24   admitted that he committed the offenses charged in the state


                                        4
 1   indictments, and that he voluntarily entered a plea free from any

 2   coercion.   Neither his complaint in this case nor his brief on

 3   appeal alleges facts sufficient to render facially plausible his

 4   claim that he was not afforded a full and fair opportunity to

 5   litigate his factual innocence in that proceeding.

 6        In addition, we find Colliton’s remaining claims to be

 7   insufficiently pleaded or barred by absolute prosecutorial

 8   immunity.   See Ciambello v. County of Nassau, 292 F.3d 307, 324-

 9   25 (2d Cir. 2002) (finding that complaints containing conclusory

10   or general allegations of conspiracy are insufficient to sustain

11   a § 1983 action); see also Cornejo v. Bell, 592 F.3d 121, 127 (2d

12   Cir. 2010) (“Prosecutors are entitled to absolute immunity. . .

13   because their prosecutorial activities are intimately associated

14   with the judicial phase of the criminal process.”) (internal

15   quotations omitted).

16        We have considered Colliton’s other arguments on appeal and

17   find them to be without merit.    For the foregoing reasons, the

18   judgment of the district court is hereby AFFIRMED.
19
20                                    FOR THE COURT:
21                                    Catherine O’Hagan Wolfe, Clerk

22




                                        5